      CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 1 of 6




                    UNTIED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

BILLY ELMORE,

          Plaintiffs,               Court File No. 21-cv-01061 (NEB/ECW)

vs.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

         Defendants.
BRIAN SUPENIA,

          Plaintiffs,               Court File No. 21-cv-01062 (PJS/ECW)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

         Defendants.
DAVID GAMWELL,

          Plaintiffs,               Court File No. 21-cv-01063 (SRN/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.
     CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 2 of 6




MARY TROWER,

          Plaintiffs,                   Court File No. 21-cv-01064 (WMW/BRT)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.

MATTHEW McDONALD,

          Plaintiffs,                   Court File No. 21-cv-01065 (MJD/TNL)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.

PAUL KIRK,

                                        Court File No. 21-cv-01066 (PJS/DTS)
SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

             Defendants.




                                    2
      CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 3 of 6




ROBERT RICHMOND,

              Plaintiffs,               Court File No. 21-cv-01067 (NEB/TNL)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.
WILLIAM McDONALD,

              Plaintiffs,               Court File No. 21-cv-01068 (ECT/DTS)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
MARVIN CATES,

              Plaintiffs,               Court File No. 21-cv-01106 (JRT/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    3
      CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 4 of 6




JOAN PILGREEN,

              Plaintiffs,               Court File No. 21-cv-01107 (DWF/HB)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
MICKEY SELF,

              Plaintiffs,               Court File No. 21-cv-01108 (DSD/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
HAROLD WEST,

              Plaintiffs,               Court File No. 21-cv-01109 (DSD/ECW)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    4
      CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 5 of 6




DON FIRMIN,

              Plaintiffs,
                                        Court File No. 21-cv-01110 (JRT/BRT)
v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
AUDIE GADDIS,

              Plaintiffs,
                                        Court File No. 21-cv-01111 (NEB/DTS)
v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
BONNIE SMITH,

              Plaintiffs,
                                        Court File No. 21-cv-01112 (JRT/HB)
v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    5
         CASE 0:21-cv-01106-JRT-KMM Doc. 6 Filed 05/07/21 Page 6 of 6




 JOE WILSON,

               Plaintiffs,
                                                  Court File No. 21-cv-01113 (SRN/HB)
  v.

 SYNGENTA CROP PROTECTION,
 LLC., SYNGENTA AG, SYNGENTA
 SEEDS, LLC, CHEVRON U.S.A., INC.,
 and CHEVRON PHILLIPS CHEMICAL
 COMPANY LP,

 Defendants.

                                NOTICE OF HEARING

       PLEASE TAKE NOTICE that, should the Court request a hearing on this Motion,

on the date and time to be determined, Plaintiffs will move the Court for an order

Granting Plaintiffs’ Motion to Consolidate.

 Dated: May 7, 2021                       Respectfully submitted,

                                           s/Daniel E. Gustafson
                                          Daniel E. Gustafson (#202241)
                                          Amanda M. Williams (#341691)
                                          GUSTAFSON GLUEK PLLC
                                          Canadian Pacific Plaza
                                          120 South Sixth Street, Suite 2600
                                          Minneapolis, MN 55402
                                          Tel: (612) 333-8844
                                          dgustafson@gustafsongluek.com
                                          awilliams@gustafsongluek.com

                                          Attorneys for Plaintiffs




                                              6
